Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 11/24/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	Status of Claims
This action is in reply to the amendments filed on 01/07/2022.
Claims 1-13 are currently pending and have been examined.
Claims 3 and 6-8 are currently amended.
Claims 1-13 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 01/07/2022 have been fully considered but they are not persuasive.
In light to the amendments to the specification the drawing objections have been withdrawn.
In light to the amendments to the claims the claim objections and 112 rejections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and are not persuasive. Applicant states that Lee is deficient in teaching “…an area in which there is no second object in the periphery of the first object.” Applicant cites figures 4a-c showing that Lee only cares about vehicles next to it and not next to the leading vehicle. In figs. 4b and 4c Lee shows the vehicle moving from its position behind the lead vehicle at P1 to position P2 and P3, respectively as is designated by the arrow. Although Lee only explicitly talks in reference to the vehicles in positions P1, P4, and P6, Lee inherently requires the ability to determine if there are vehicles in positions P2 and P3 in order to be capable of making the maneuvers as shown in figs. 4b and 4c because if there were vehicles in positions P2 or P3, the vehicle of Lee would not be able to make the maneuver as shown without risking collision which goes against the goals of Lee. Therefore, while monitoring the locations on its own sides, the vehicle in Lee also must be capable of monitoring the side positions of the leading vehicle.  See MPEP 2144.01 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Additionally, even assuming arguendo, that Lee does not inherently teach being capable to detect vehicles in positions P2 and P3, applicant’s argument does appear to be commensurate in scope with the instant claim language.  As such, there does not appear to be a specific and deliberate definition of, nor specific metes and bounds of, “periphery,” in the instant disclosure as filed, thus taking claim construction to the ordinary and accepted meaning of the term “periphery,” which is broader than the .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE KR-20120078783.
Regarding claim 1:
Lee teaches:
A brake assistance apparatus (fig. 1a, controller 150 plus connected units) for a vehicle (If the relative distance with the preceding vehicle is within the second range, the controller 150 controls the driving of the alarm sound output unit 190 to inform the risk , the brake assistance apparatus comprising: 
a detecting unit (the image acquisition unit 140) that detects an object in a periphery of an own vehicle (Here, the image acquisition unit 140 has a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) image sensor or a camera (not shown) positioned in front of the vehicle, and the road ahead of the vehicle using one of them. The vehicle is photographed and the captured image is transmitted to the controller 150. [middle of page 3]; The controller 150 analyzes the information of the reflected wave transmitted from the radar unit 10 and the speed of the own vehicle transmitted from the wheel speed detector through a set algorithm to calculate the acceleration and the distance from the vehicle (a leading vehicle) located in front of the vehicle. The controller 150 compares the calculated distance with a preset reference distance and controls the driving of the EPB actuator 160 or the ESC actuator 170 which is a brake unit according to the compared distance. The controller 150 calculates a distance to vehicles located on the left and right based on the arrival times of the ultrasonic waves detected by the first and second ultrasound transceivers 120 and 130, and determines that there are no vehicles on the left and right according to the calculated distance. The steering actuator 180 is controlled to allow the vehicle to move left or right. [ bottom of page 3]);
a brake assisting unit (The brake unit EPB actuator 160 and the ESC actuator 170) that assists in braking of the own vehicle (The brake unit EPB actuator 160 and the ESC actuator 170 operate according to a control signal input from the controller 150 when the distance to other vehicles is within a set reference distance, thereby maintaining a reference distance with other vehicles and preventing a collision. Perform braking to More specifically, the electric parking brake (EPB) actuator 160 electronically controls the braking of the brake. [ bottom of page 4]); 
and a control unit (controller 150) that controls the brake assisting unit (The brake unit EPB actuator 160 and the ESC actuator 170 operate according to a control signal input from the controller 150 [bottom of page 4]),
wherein the control unit determines (The controller 150 causes a partial braking force of the entire braking force to be generated or changes lanes within the third range, and generates a total braking force within the fourth range. [page 4]), in response to determining that there is a likelihood of the own vehicle colliding with a first object that is present in a travelling direction of the own vehicle (the risk of collision with the preceding vehicle [top of page 4]) based on detection results from the detecting unit (If the relative distance with the preceding vehicle is within the second range, the controller 150 controls the driving of the alarm sound output unit 190 to inform the risk of collision with the preceding vehicle, and the relative distance with the preceding vehicle is within the third range or If it is within the fourth range, the driving of the EPB actuator 160 or the ESC actuator 170, which is the brake unit, is controlled to perform braking to prevent a collision with the preceding vehicle. [top of page 4]), whether there is an avoidance area (fig. 4b and 4c showing areas P2 and P3) for avoiding the collision by steering of the own vehicle (fig. 4b and 4c, arrows denote steering of the vehicle to the adjacent lanes) that is an area in which there is no second object in the periphery of the first object that is present in the travelling direction of the own vehicle (fig. 4B and 4C; Alternatively, when the relative distance to the preceding vehicle is the third range, the vehicle checks whether there is a left or right vehicle, and if there is an empty space between the left and right vehicles, it controls the driving of the steering actuator 180 to move to the empty space, thereby preventing collision with the preceding vehicle. [middle of page 6]), and increases (examiner notes the “full braking force is more than the 1/3 braking force.), when no avoidance area is present (fig. 4A), a brake assistance level of the own vehicle using the brake assisting unit to be higher than when the avoidance area is present (That is, when the preceding vehicle P1 and the left and right vehicles P4 and P6 exist as shown in FIG. 4A, the vehicle is braked by some of the braking forces to prevent collision, and as shown in FIG. 4B, the preceding vehicle P1 and the right vehicle ( If P6) exists, the driving direction of the vehicle is moved to the empty space of the left lane, and if the preceding vehicle P1 and the left vehicle P4 exist, the driving direction of the vehicle is moved to the empty space of the right lane as shown in FIG. 4C. . In this way, it is possible to freely move from side to side in a collision situation can enhance the vehicle safety. If the distance from the preceding vehicle is not within the third range, the controller determines that the distance is within the fourth range, and controls the driving of the EPB actuator 160 or the ESC actuator 170 to perform the braking 311 with the total braking force (full braking force). [bottom of page 6]), and causes the brake assisting unit to perform brake assistance (If the relative distance from the preceding vehicle is within the third range, the driving of the , wherein increasing the brake assistance level includes at least one of: advancing a timing for starting brake assistance of the own vehicle (examiner is reading this limitations in the alternative, however Takashi as shown in the rejections below teaches advancing the timing for performing braking assistance.); and increasing strength of brake assistance of the own vehicle (If the distance from the preceding vehicle is not within the second range, the controller determines whether the distance is within the third range. If the relative distance from the preceding vehicle is within the third range, the driving of the EPB actuator 160 or the ESC actuator 170 is controlled. By performing braking 310 with a braking force (approximately 1/3 braking force) of the total braking force, collision with the preceding vehicle is prevented. [middle of page 6]).
Regarding claim 10:
Lee teaches all the limitations of claim 1, upon which this claim is dependent.
Lee further teaches:
the second object is a moving body (fig. 4a, vehicles P2-P7 are all moving vehicles);
and the control unit determines that the avoidance area is not present when (figs. 4B and 4C), in a case in which the own vehicle moves by steering to an area in the periphery of the first object that is present in the travelling direction of the own vehicle (figs. 4B and 4C arrows denote steering of vehicle to adjacent lane to avoid collision.), the second object is predicted to be positioned in the area to which the own vehicle moves (When it is determined that the preceding vehicle P1 and the left and .
Regarding claim 11:
Lee teaches all the limitations of claim 1, upon which this claim is dependent.
Lee further teaches:
a steering apparatus (the steering motor (not shown) for driving the steering gear in response to the right or left movement) that assists in steering of the own vehicle (the controller 150 controls the torque of the steering motor (not shown) for driving the steering gear in response to the right or left movement so that the rotational force of the steering motor is transmitted to the steering gear so that the direction of the front wheel is changed. [bottom of page 3]; The driving control system of such a vehicle is referred to as an integrated active emergency steering control system by controlling collision avoidance and steering with other vehicles. [middle of page 5]), wherein the control unit causes the steering apparatus to perform steering assistance to the avoidance area (the driving control system controls the steering actuator 180 to move the vehicle to the empty space (303)) when the avoidance area is present (Next, if the vehicle is determined to be an empty space in which the vehicle does not exist at any one of the front and the left and right sides, the driving control system controls the steering actuator .
Regarding claim 12:
Lee teaches:
A brake assistance method for a vehicle (If the relative distance with the preceding vehicle is within the second range, the controller 150 controls the driving of the alarm sound output unit 190 to inform the risk of collision with the preceding vehicle, and the relative distance with the preceding vehicle is within the third range or If it is within the fourth range, the driving of the EPB actuator 160 or the ESC actuator 170, which is the brake unit, is controlled to perform braking to prevent a collision with the preceding vehicle. [top of page 4]), comprising: 
determining (The controller 150 causes a partial braking force of the entire braking force to be generated or changes lanes within the third range, and generates a total braking force within the fourth range. [page 4]), in response to determining that there is a likelihood of the own vehicle colliding with a first object that is present in a travelling direction of the own vehicle (the risk of collision with the preceding vehicle) based on detection results from a detecting unit that detects an object in a periphery of the own vehicle (If the relative distance with the preceding vehicle is within the second range, the controller 150 controls the driving of the alarm sound output unit 190 to inform the risk of collision with the preceding vehicle, and the relative distance with the preceding vehicle is within the third range or If it is within the fourth range, the driving of the EPB actuator 160 or the ESC actuator 170, which is the brake unit, is , whether there is an avoidance area for avoiding the collision by steering of the own vehicle that is an area in which there is no second object in the periphery of the first object that is present in the travelling direction of the own vehicle (fig. 4B and 4C; Alternatively, when the relative distance to the preceding vehicle is the third range, the vehicle checks whether there is a left or right vehicle, and if there is an empty space between the left and right vehicles, it controls the driving of the steering actuator 180 to move to the empty space, thereby preventing collision with the preceding vehicle. [bottom of page 6]);
and increasing (examiner notes the “full braking force” is more than the “1/3 braking force”.), when no avoidance area is present (fig. 4A), a brake assistance level of the own vehicle using a brake assisting unit that assists in braking of the own vehicle to be higher than when the avoidance area is present (That is, when the preceding vehicle P1 and the left and right vehicles P4 and P6 exist as shown in FIG. 4A, the vehicle is braked by some of the braking forces to prevent collision, and as shown in FIG. 4B, the preceding vehicle P1 and the right vehicle ( If P6) exists, the driving direction of the vehicle is moved to the empty space of the left lane, and if the preceding vehicle P1 and the left vehicle P4 exist, the driving direction of the vehicle is moved to the empty space of the right lane as shown in FIG. 4C. . In this way, it is possible to freely move from side to side in a collision situation can enhance the vehicle safety. If the distance from the preceding vehicle is not within the third range, the controller determines that the distance is within the fourth range, and controls the driving of the EPB actuator 160 or the ESC actuator 170 to perform the braking 311 with the total braking force (full braking , wherein increasing the brake assistance level includes at least one of: advancing a timing for starting brake assistance of the own vehicle by the brake assisting unit (examiner is reading this limitations in the alternative, however Takashi as shown in the rejections below teaches advancing the timing for performing braking assistance.); and increasing strength of brake assistance of the own vehicle by the brake assisting unit (If the distance from the preceding vehicle is not within the second range, the controller determines whether the distance is within the third range. If the relative distance from the preceding vehicle is within the third range, the driving of the EPB actuator 160 or the ESC actuator 170 is controlled. By performing braking 310 with a braking force (approximately 1/3 braking force) of the total braking force, collision with the preceding vehicle is prevented. [middle of page 6]).
Regarding claim 13:
Lee teaches:
A control apparatus for a vehicle (If the relative distance with the preceding vehicle is within the second range, the controller 150 controls the driving of the alarm sound output unit 190 to inform the risk of collision with the preceding vehicle, and the relative distance with the preceding vehicle is within the third range or If it is within the fourth range, the driving of the EPB actuator 160 or the ESC actuator 170, which is the brake unit, is controlled to perform braking to prevent a collision with the preceding vehicle. [top of page 4]), comprising: 
An avoidance area determing unit (the image acquisition unit 140, controller 150) that, in response to determining (The controller 150 causes a partial braking force of the entire braking force to be generated or changes lanes within the third range, and generates  that there is a likelihood of an own vehicle colliding with a first object that is present in a travelling direction of the own vehicle (If the relative distance with the preceding vehicle is within the second range, the controller 150 controls the driving of the alarm sound output unit 190 to inform the risk of collision with the preceding vehicle, and the relative distance with the preceding vehicle is within the third range or If it is within the fourth range, the driving of the EPB actuator 160 or the ESC actuator 170, which is the brake unit, is controlled to perform braking to prevent a collision with the preceding vehicle. [top of page 4]) based on attribute information on an object in a periphery of an own vehicle (Here, the image acquisition unit 140 has a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) image sensor or a camera (not shown) positioned in front of the vehicle, and the road ahead of the vehicle using one of them. The vehicle is photographed and the captured image is transmitted to the controller 150. [middle of page 3]; The controller 150 analyzes the information of the reflected wave transmitted from the radar unit 10 and the speed of the own vehicle transmitted from the wheel speed detector through a set algorithm to calculate the acceleration and the distance from the vehicle (a leading vehicle) located in front of the vehicle. The controller 150 compares the calculated distance with a preset reference distance and controls the driving of the EPB actuator 160 or the ESC actuator 170 which is a brake unit according to the compared distance. The controller 150 calculates a distance to vehicles located on the left and right based on the arrival times of the ultrasonic waves detected by the first and second ultrasound transceivers 120 and 130, and determines that there are no vehicles on the left and right according to the calculated distance. The ,
determines whether there is an avoidance area (figs. 4B and 4C showing open areas P4 or P6 and moving the vehicle to positions P2 or P3 (via arrow)) for avoiding the collision by steering of the own vehicle that is an area in which there is no second object in the periphery of the first object that is present in the travelling direction of the own vehicle (fig. 4B and 4C; Alternatively, when the relative distance to the preceding vehicle is the third range, the vehicle checks whether there is a left or right vehicle, and if there is an empty space between the left and right vehicles, it controls the driving of the steering actuator 180 to move to the empty space, thereby preventing collision with the preceding vehicle. [bottom of page 6]);
and an assistance level determining unit (controller 150) that, when no avoidance area is present (fig. 4A), increases (examiner notes the “full braking force” is more than the “1/3 braking force”.) a brake assistance level of the own vehicle using the brake assisting unit that assists in braking of the own vehicle to be higher than when the avoidance area is present (That is, when the preceding vehicle P1 and the left and right vehicles P4 and P6 exist as shown in FIG. 4A, the vehicle is braked by some of the braking forces to prevent collision, and as shown in FIG. 4B, the preceding vehicle P1 and the right vehicle ( If P6) exists, the driving direction of the vehicle is moved to the empty space of the left lane, and if the preceding vehicle P1 and the left vehicle P4 exist, the driving direction of the vehicle is moved to the empty space of the right lane as shown in FIG. 4C. . In this way, it is possible to freely move from side to side in a collision situation can enhance the vehicle safety. If the distance from the preceding , wherein increasing the brake assistance level (1/3 force to full force braking) includes at least one of: advancing a timing for starting brake assistance of the own vehicle by the braking assisting unit (examiner is reading this limitations in the alternative, however Takashi as shown in the rejections below teaches advancing the timing for performing braking assistance.); and increasing strength of brake assistance of the own vehicle by the brake assisting unit (If the distance from the preceding vehicle is not within the second range, the controller determines whether the distance is within the third range. If the relative distance from the preceding vehicle is within the third range, the driving of the EPB actuator 160 or the ESC actuator 170 is controlled. By performing braking 310 with a braking force (approximately 1/3 braking force) of the total braking force, collision with the preceding vehicle is prevented. [middle of page 6]; If the distance from the preceding vehicle is not within the third range, the controller determines that the distance is within the fourth range, and controls the driving of the EPB actuator 160 or the ESC actuator 170 to perform the braking 311 with the total braking force (full braking force). [bottom of page 6]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR-20120078783) in view of Takashi (JP-A-2017-056795) and Moshchuk (NPL).
Regarding claim 2:
Lee teaches all the limitations of claim 1, upon which this claim is dependent.
Lee further teaches:
and when the avoidance area is not present (fig. 4A)
Lee does not explicitly teach, however Takashi teaches:
the timing for starting brake assistance when the avoidance area is present is set such that (In the present invention, preferably, when the overlap rate is equal to or more than a predetermined value, the braking control means sets a timing for performing control for braking the own vehicle based on the overlap rate and the vehicle speed of the own vehicle. [0009]), when a degree of overlap between the own vehicle and the first object in a vehicle width direction of the own vehicle is less than a predetermined value (when the overlap ratio is less than the predetermined value [0008]), the timing is later compared to that when the degree of overlap is equal to or greater than the predetermined value (In the present invention, preferably, the braking control means  or brake assistance is not performed (when the overlap ratio is less than the predetermined value, the control for braking the own vehicle is not performed. [0008]);
and the degree of overlap is less than the predetermined value (when the overlap ratio is less than the predetermined value [0008]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Lee to include the teachings as taught by Takashi because “the amount of overlap
in which the preceding vehicle overlaps the predicted course of the host vehicle is calculated, and when the time when the amount of overlap exceeds a predetermined value exceeds a predetermined value. By judging that the own vehicle may come into contact with the preceding vehicle and activating a safety device including an alarm and automatic braking, the safety device is activated unnecessarily when the overlap amount temporarily occurs is prevented. [Takashi, 0003]”. Both references also deal with the same endeavor of art so the combination of both references would be well within the skill of one having ordinary skill in the art at the time of filing.
Lee in view of Takashi does not explicitly teach, however Moshchuk teaches:
the control unit advances the timing for starting brake assistance (
    PNG
    media_image1.png
    735
    661
    media_image1.png
    Greyscale
) compared to that when the avoidance area is present and the degree of overlap is less than the predetermined value (Fig. 4, blue showing where braking is more effective and green showing where steering is more effective. Green area is the region where standalone steering has advantage over standalone braking [page 1743]; examiner notes that at higher speeds (such as on a highway) steering is more effective that braking alone, therefore when there is no ability to steer (as shown in Lee) and there is a level of .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Lee in view of Takashi to include the teachings as taught by Moshchuk because “Collision avoidance braking is an effective way of avoiding or mitigation collision by using brakes. On the other hand, collision avoidance steering may allow avoiding collision in some situations when braking alone can only mitigate it. It is reasonable to assume that by combining both braking and steering, we can achieve even better performance under even wider operational conditions. It is, however, important to determine which path is optimal for emergency maneuvers and when braking and steering should be employed for the best performance. [Moshchuk, page 1741]”. Both references also deal with the same endeavor of art so the combination of both references would be well within the skill of one having ordinary skill in the art at the time of filing.
Regarding claim 3:
Lee in view of Takashi and Moshchuk teaches all the limitations of claim 2, upon which this claim is dependent.
Lee further teaches:
and when the avoidance area is not present (fig. 4A)
the strength is less (By performing braking 310 with a braking force (approximately 1/3 braking force) of the total braking force, collision with the preceding vehicle is prevented. [page 6]) compared to that when [the degree of overlap is equal to or greater than the predetermined value] (If the distance from the preceding vehicle is not within the third range, the controller determines that the distance is within the fourth 
the control unit increases the strength of brake assistance compared to that when the avoidance area is present (That is, when the preceding vehicle P1 and the left and right vehicles P4 and P6 exist as shown in FIG. 4A, the vehicle is braked by some of the braking forces to prevent collision, and as shown in FIG. 4B, the preceding vehicle P1 and the right vehicle ( If P6) exists, the driving direction of the vehicle is moved to the empty space of the left lane, and if the preceding vehicle P1 and the left vehicle P4 exist, the driving direction of the vehicle is moved to the empty space of the right lane as shown in FIG. 4C. . In this way, it is possible to freely move from side to side in a collision situation can enhance the vehicle safety. If the distance from the preceding vehicle is not within the third range, the controller determines that the distance is within the fourth range, and controls the driving of the EPB actuator 160 or the ESC actuator 170 to perform the braking 311 with the total braking force (full braking force). [page 6])
Takashi further teaches:
the strength of brake assistance when the avoidance area is present is set such that (according to the present invention, the braking force thus gradually increased is controlled so as to become the maximum value at a timing according to the overlap rate and the vehicle speed. [0014];  In this case, the ECU 20 does not immediately set the braking force applied to the vehicle by the automatic braking to the maximum value MAX (corresponding to full braking), but gradually increases the braking force applied to the vehicle by the automatic braking. . Then, the ECU 20 determines the second threshold value based on the overlap ratio and the vehicle speed in the same manner as in step $14 , when the degree of overlap between the own vehicle and the object in the vehicle width direction of the own vehicle is less than the predetermined value (when the overlap ratio is less than the predetermined value, [0008]), [the strength is less compared to that when the degree of overlap is equal to or greater than the predetermined value (the examiner is interpreting this limitation in the alternative)] or brake assistance is not performed (the control for braking the own vehicle is not performed. [0008]);
and the degree of overlap is less than the predetermined value (when the overlap ratio is less than the predetermined value, [0008]), [the control unit increases the strength of brake assistance compared to that when the avoidance area is present] (examiner is interpreting a combination of Lee in view of Takashi to perform this increased braking action when there is not a space to evade to regardless of their overlap amount as long as there is overlap (“less than a predetermined value”) since there is no ability to evade though steering and increasing braking force is the only way to ensure a stop in time.) and the degree of overlap is less than the predetermined value. (when the overlap ratio is less than the predetermined value, [0008]).
Regarding claim 4:
Lee in view of Takashi and Moshchuk teaches all the limitations of claim 3, upon which this claim is dependent.
Lee further teaches:
the second object is a moving body (fig. 4a, vehicles P2-P7 are all moving vehicles);
and the control unit determines that the avoidance area is not present when (figs. 4B and 4C), in a case in which the own vehicle moves by steering to an area in the periphery of the first object that is present in the travelling direction of the own vehicle, the second object is predicted to be positioned in the area to which the own vehicle moves (When it is determined that the preceding vehicle P1 and the left and right vehicles P4 and P6 exist as shown in FIG. 4A, the vehicle detects the preceding vehicle and travels so that the safety distance is maintained... As such, the existence of the preceding vehicle and the left and right vehicles may be determined based on the traveling vehicle, and thus the vehicle may be autonomously driven.[page 6]; examiner is interpreting that determining that there are adjacent vehicles travelling in parallel lanes that would otherwise be space available to move to as predicting that the second object is in the area the own vehicle moves.).
Regarding claim 7:
Lee in view of Takashi and Moshchuk teaches all the limitations of claim 4, upon which this claim is dependent.
Lee further teaches:
the second object is a vehicle that approaches the own vehicle from behind and to the side of the own vehicle (fig. 4a, vehicles P4-P7).
Regarding claim 8:
Lee in view of Takashi and Moshchuk teaches all the limitations of claim 7, upon which this claim is dependent.
Lee further teaches:
a steering apparatus that assists in steering of the own vehicle (the controller 150 controls the torque of the steering motor (not shown) for driving the steering gear in response to the right or left movement so that the rotational force of the steering motor is transmitted to the steering gear so that the direction of the front wheel is changed. [page 3]; The driving control system of such a vehicle is referred to as an integrated active emergency steering control system by controlling collision avoidance and steering with other vehicles. [page 5]), wherein the control unit causes the steering apparatus to perform steering assistance to the avoidance area when the avoidance area is present (Next, if the vehicle is determined to be an empty space in which the vehicle does not exist at any one of the front and the left and right sides, the driving control system controls the steering actuator 180 to move the vehicle to the empty space (303). In particular, if there is a risk of collision with the preceding vehicle, move after checking the existence of the left and right vehicles. [page 5-6]).
Regarding claim 9:
Lee in view of Takashi and Moshchuk teaches all the limitations of claim 2, upon which this claim is dependent.
Lee further teaches:
and when the avoidance area is not present (fig. 4A)
the strength is less (By performing braking 310 with a braking force (approximately 1/3 braking force) of the total braking force, collision with the preceding vehicle is prevented. [page 6]) compared to that when [the degree of overlap is equal to or greater than the predetermined value] (If the distance from the preceding vehicle is not within the third range, the controller determines that the distance is within the fourth 
the control unit increases the strength of brake assistance compared to that when the avoidance area is present (That is, when the preceding vehicle P1 and the left and right vehicles P4 and P6 exist as shown in FIG. 4A, the vehicle is braked by some of the braking forces to prevent collision, and as shown in FIG. 4B, the preceding vehicle P1 and the right vehicle ( If P6) exists, the driving direction of the vehicle is moved to the empty space of the left lane, and if the preceding vehicle P1 and the left vehicle P4 exist, the driving direction of the vehicle is moved to the empty space of the right lane as shown in FIG. 4C. . In this way, it is possible to freely move from side to side in a collision situation can enhance the vehicle safety. If the distance from the preceding vehicle is not within the third range, the controller determines that the distance is within the fourth range, and controls the driving of the EPB actuator 160 or the ESC actuator 170 to perform the braking 311 with the total braking force (full braking force). [page 6])
Takashi further teaches:
the strength of brake assistance when the avoidance area is present is set such that (according to the present invention, the braking force thus gradually increased is controlled so as to become the maximum value at a timing according to the overlap rate and the vehicle speed. [0014];  In this case, the ECU 20 does not immediately set the braking force applied to the vehicle by the automatic braking to the maximum value MAX (corresponding to full braking), but gradually increases the braking force applied to the vehicle by the automatic braking. . Then, the ECU 20 determines the second threshold value based on the overlap ratio and the vehicle speed in the same manner as in step $14 , when a degree of overlap between the own vehicle and the object in a vehicle width direction of the own vehicle is less than a predetermined value (when the overlap ratio is less than the predetermined value, [0008]), [the strength is less compared to that when the degree of overlap is equal to or greater than the predetermined value (the examiner is interpreting this limitation in the alternative)] or brake assistance is not performed (the control for braking the own vehicle is not performed. [0008]);
and the degree of overlap is less than the predetermined value (when the overlap ratio is less than the predetermined value, [0008]), [the control unit increases the strength of brake assistance compared to that when the avoidance area is present] (examiner is interpreting a combination of Lee in view of Takashi to perform this increased braking action when there is not a space to evade to regardless of their overlap amount as long as there is overlap (“less than a predetermined value”) since there is no ability to evade though steering and increasing braking force is the only way to ensure a stop in time.) and the degree of overlap is less than the predetermined value. (when the overlap ratio is less than the predetermined value, [0008]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR-20120078783) in view of Takashi (JP-A-2017-056795) and Moshchuk (NPL) in further view of Moehle (DE 102009025607).
Regarding claim 5:

Lee in view of Takashi and Moshchuk does not explicitly teach, however Moehle teaches:
the second object is an oncoming vehicle of the own vehicle (With the digital road map and / or by environment detection, it is also possible to determine whether the road used by the vehicle is a road with left-hand or right-hand traffic. This information can be taken into account when defining the free space or the direction of the evasive movement. Thus, it is possible to prioritize the evasive directions or clearances, for example, to the effect that avoidance movements that lead to lanes with oncoming traffic should be avoided or excluded as possible. In particular, it is thus possible to determine whether an adjacent lane is a fast lane of a multi-lane road and to allow an evasive movement to the passing lane only if no overtaking vehicle is in the required clearance or will move into it. [page 3]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Lee in view of Takashi and Moshchuk to include the teachings as taught by Moehle because to be able to consider all possible open areas, even if in oncoming lanes if clear as it provides more possible outs while prohibiting the possibility of a more severe head on collision. Both references also deal with the same endeavor of art so the combination of both references would be well within the skill of one having ordinary skill in the art at the time of filing.
Regarding claim 6:
Lee in view of Takashi, Moshchuk, and Moehle teaches all the limitations of claim 5, upon which this claim is dependent.

a steering apparatus that assists in steering of the own vehicle (the controller 150 controls the torque of the steering motor (not shown) for driving the steering gear in response to the right or left movement so that the rotational force of the steering motor is transmitted to the steering gear so that the direction of the front wheel is changed. [page 3]; The driving control system of such a vehicle is referred to as an integrated active emergency steering control system by controlling collision avoidance and steering with other vehicles. [page 5]), wherein the control unit causes the steering apparatus to perform steering assistance to the avoidance area when the avoidance area is present (Next, if the vehicle is determined to be an empty space in which the vehicle does not exist at any one of the front and the left and right sides, the driving control system controls the steering actuator 180 to move the vehicle to the empty space (303). In particular, if there is a risk of collision with the preceding vehicle, move after checking the existence of the left and right vehicles. [page 5-6]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamada (US PUB NO 2012/0169532) discloses a system for detecting objects in a periphery of a vehicle, notably a forward and side position.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665